DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DSMER Pilot Program
Applicant’s election to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot with the filing of form PTO/SB/456 is acknowledged.

Response to Arguments
Applicant’s remarks on p. 7 with respect to the indefiniteness issues have been fully considered.  The rejections are withdrawn in view of cancellation of claims 7 and 17.
Applicant’s deferring of arguments or amendments with respect to the 35 U.S.C. 101 rejection as noted in the remarks on p. 7 with participation in the DSMER Pilot are acknowledged. 
Applicant’s remarks on pp. 8-9 with respect to the anticipation rejection in view of Patwardhan have been fully considered but they are moot in view of new grounds of rejection.  Applicant submits that “[p]igmentation data is not obtained in [cited] step 330 but in step 340” (remarks p. 8).  Applicant is directed to p. 9 of the prior Office Action in which modifying the image was in fact cited as step 340 from [0040] and Fig. 3.  
Applicant further submits that Patwardhan “does not teach modifying said images in accordance [with] a pigment absorption distribution” (remarks, p. 9).  While the specification details combining the original images with pigment absorption distribution(s), as in [0047] (as numbered in applicant’s pre-grant publication, US 2019/0233513), this is not being read into the claims and directly using an obtained pigment absorption distribution is not required by the claim language.  Merely being “in accordance with a pigment absorption distribution” is not sufficient to distinguish from the earlier work of Patwardhan.  The appearance of color within skin images (such as red associated with hemoglobin and brown associated with melanin, as from cited [0040] on p. 9 of the prior Office Action) is necessarily “in accordance with an absorption distribution,” as claimed, because colors observed are reflected, and any other wavelengths are absorbed.  The transformation cited also necessarily “enhanc[es] the appearance of the pigment in the image,” as claimed.  It is noted that positively reciting combining the absorption distributions with the image data, as disclosed in [0047] of applicant’s pre-grant publication, distinguishes from the transformation as cited.
	Applicant’s remarks on pp. 10-11 with respect to the double patenting and/or provisional double patenting rejections have been fully considered.  Applicant “requests deferral” of the rejections; however, double patenting rejections are not to be held in abeyance.  From MPEP § 804, “Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  Since a nonstatutory double patenting rejection is not merely a matter of form, nor is it merely an objection, the authority makes clear that it is not to be held in abeyance.  The rejections are maintained as appropriate and/or updated in view of the current status of the conflicting claims.
	Upon further consideration in view of the current pending claims, the double patenting rejections in view of US 8,498,460 and US RE47,921 are withdrawn.


Claim Interpretation
	Claims prescribing a series of steps or functions are not necessarily limited to performing those steps or functions in that order with respect to time unless they are specifically claimed with a temporal relationship.  See MPEP § 2111.01, subsection II, citing Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) and that “it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification did not directly or implicitly require a particular order.”  For example, estimating pigment absorption distribution in claims 1 and 11 need not temporally precede modifying an image in claims 1 and 11.  
The limitation “in accordance with the pigment component” recited in the estimating and modifying steps/functions in claims 1 and 11 is construed to correspond to the pigment composition of the target under examination, which is consistent with “pigment component” being introduced as “being representative of a pigment in the area of skin” in each of claims 1 and 11.  
The limitation “in accordance with the concentration of the pigment” recited in claims 8 and 18 merely requires that the estimate accord with the concentration of pigments within the target under examination.

Claim Objections
Claim 14 sets forth “wherein the processor is configured to execute instructions to: estimate [...], and modify [...]” which should be amended to recite “whereining [...] is performed by [...] and modifying [...] is performed by [...]” or equivalent to clearly indicate that the estimate and modification recited in parent claim 11 are being further limited.  Reciting that the processor is configured to estimate and modify as claim 14 is written obfuscates whether these are intended to further limit, which they are understood to do.  The suggestion models the way dependent claims 18 and 22 have been recited with this reply.  A alternative amendment to recite “estimating [...] includes ing [...] includes 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-14, 16, 18-22 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more.
The cited claims recite the following abstract ideas: 
(1) “determining [or determine] a pigment component of the image” 
(claims 1, 11);

(2) “estimating [or estimate] a pigment absorption distribution in 
accordance with the pigment component” (claims 1, 11);

(3) “modifying [or modify] the image by reducing or enhancing the 
appearance of the pigment component in the image” (claims 1, 11);

(4) “causing [or cause] the modified image to be displayed, stored, 
transmitted or further processed” (claims 1, 11);

(5) “estimating [or estimate] a pigment absorption distribution in 
accordance with spectro-colorimetric light absorption properties of the pigment component” (claims 4, 14);

(6) “determining [or determine] a concentration of the pigment 
component” (claims 8, 18);

(7) “determining [or determine] a color of the pigment component” 
(claims 8, 18);

(8) “color space transformation” (claims 9, 19);

(9) “Red/Brown/X transformation” (claims 9, 19);

(10) “Independent Component Analysis” (claims 9, 19);

(11) “Principal Component Analysis” (claims 9, 19);

(12) “blending the image with a distribution image of the pigment 
component” (claim 20);
(13) “determining a concentration of the pigment (claims 21, 22);

(14) “setting a color of the pigment in the pigment absorption distribution 
image in accordance with the concentration of the pigment” (claims 21, 22);

(15) “combining the image with the pigment absorption distribution image” (claims 21, 22).

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the functions or steps of determining or estimating (mental processes 1, 2, 6, 7, 13) encompass visual inspection and making an assessment or judgment; the functions or steps of modifying or blending image(s) (mental processes 3, 12, 15) encompass marking up with pen to emphasize features in printed images or overlaying diagnostic transparencies, for example; the functions or steps of causing an image to be displayed, stored, transmitted, or further processed (mental processes 4, 14) encompasses making a professional judgment that some image is diagnostically significant and communicating that to a user or inputting commands into generic computer hardware which is not actually specified in the associated claim; the steps or functions associated with mental processes (5) and (8)-(11) encompass performing calculations on associated image data which each constitute a mental process regardless of whether performed with the assistance of pen/paper.
The judicial exceptions are not integrated into a “practical application” as defined by precedent and documented in MPEP § 2106.  While the cited steps of claim 1 are optionally associated with a non-transitory computer-readable medium or processor and display (claims 10 and 11, respectively), this is generic computer hardware and simply represents implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind or with the aid of basic physical aids in the ways elaborated.
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the computer hardware (claims 10 and 11) merely indicates that a computer is used as a tool to perform the abstract ideas.  The positive recitation of computer hardware does not represent significantly more.  Additionally, the step or function of obtaining a diffuse reflectance image (claims 1 and 11) is generic data gathering and merely specifies the nature of the data exploited in executing the abstract ideas and only generally links to a particular technological environment or field of use.1  See MPEP § 2106.05(g) on pre-solution activity and its failure to constitute significantly more.  Pre-processing, recited in dependent claims 2 and 12, also represents pre-solution activity and is conventional within the field.  This is evidenced by the CPC scheme at A61B 6/5205 “involving processing raw data to produce diagnostic data,” with the associated definition referring to “pre-processing of data” and A61B 6/5211 which relates to processing “after pre-processing raw data” (thus implying that pre-processing is standard practice for diagnostic data acquisitions).  Receiving user input, as specified in dependent claims 3 and 13, is also pre-solution activity in the form of a basic computer function.  The image modification based on input is consistent with the mental processes (2), (6) and (13) are identified as encompassing.  The modification(s) to the images recited in mental processes (2), (6) and (13) and recited in dependent claims 3 and 13 are not recited with sufficient specificity to constitute transforming a “particular article to a different state or thing,” as required by MPEP § 2106.05(c), nor does the image necessarily confer an “article” as defined therein, as it need not be physical.  Additionally, neither the claim nor the way these elements have been identified as encompassing mental processes would require a specific article or transform it by the exemplary annotating or overlaying that they encompass.
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 10, 11, 12, 15, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Patwardhan (US 2011/0206254).
Regarding claims 1, 6, 10, 11, 16, the prior work of Patwardhan includes a method and associated skin imaging apparatus including a processor 240 and storage device 250 containing instructions in the form of processing programs 245, as in at least [0021] and diagrammed in Fig. 2.  Processing programs 245 are “stored in a suitable machine-readable medium” as in the cited passage and applicable to claim 10.  The processor is configured to (1) execute instructions including obtaining a diffuse reflectance image of the skin, which is optionally obtained by a cross-polarization imaging arrangement, as in [0011], and (2) determine a pigment component, as in at least [0013], in which “diffuse and/or surface reflection components” are processed to obtain pigmentation images.  The pigment absorption distribution is necessarily estimated in the visual representation of pigment distribution in the pigmentation images.  See also step 330 of [0040] and the general process of Fig. 3, in which “pigmentation data” is obtained and red and brown pigments are specifically determined, estimating the distributions of each of hemoglobin (red components) and melanin (brown components).  The estimate is necessarily “in accordance with the pigment component” of the skin, as in claims 1 and 11, as it corresponds to the pigment composition and distribution of the skin target (i.e., colors observed are reflected, and any other wavelengths are absorbed).
Further regarding claims 1 and 11 and regarding claims 6, 9, 16 and 19, the processor 240 is further configured to modify the image by at least enhancing the pigmentation of the image, as in step 340 of [0040] and Fig. 3, in which an RBX (Red/Brown/X) color-space transformation is obtained, which constitutes an image enhancement, with a red component providing an indication of hemoglobin and a brown component indicating melanin, as applicable to claims 6, 9, 16 and 19.  The transformed image is a modified image.  The modified image is at least displayed and thereby necessarily stored in at least random access memory.  See display 260 of Fig. 2.  The modification of the image is also necessarily “in accordance with the pigment component” of the skin, as in claims 1 and 11, as it corresponds to the pigment composition and distribution of the skin target (i.e., colors observed are reflected, and any other wavelengths are absorbed).
Regarding claims 2 and 12, the prior disclosure further includes pre-processing the image in step 330 which involves processing the image to obtain diffuse and/or surface reflection data.  See at least [0039]-[0040].  This is shown in Fig. 3 to occur before determining at least brown and red pigment components in step 340.
Regarding claims 5 and 15, the prior disclosure further details that the diffuse reflectance images are acquired by cross-polarization techniques, as in at least [0020], in which a source polarization filter (i.e., illumination source, as claimed) and a detector polarization filter (i.e., capture, as claimed) are “preferably orthogonal” to one another.  
Regarding claims 8 and 18, concentrations of pigment components are determined, as in [0046] and discussed in the background of the invention in [0003], with concentrations being determined with respect to at least melanin, hemoglobin, and bilirubin pigments which each have associated colors (i.e., wavelengths that they reflect versus those they absorb).  The estimate of pigment absorption distribution cited with respect to parent claims 1 and 11 necessarily accords with the concentrations of pigments in the skin target.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2011/0206254) in view of Tsumura et al. (“Image-based skin color and texture analysis/synthesis by extracting hemoglobin and melanin information in the skin,” ACM Siggraph 2003).
Regarding claims 3 and 13, manual selection of regions of interest of the images in [0047] in the prior disclosure of Patwardhan implies a received user input.  However, the prior disclosure is not specific to receiving user input indicating the extent of reducing or enhancing the appearance of the pigment component in the image with the image being modified in accordance with the extent indicated.  In the same field of extracting hemoglobin and melanin information from diffuse reflectance images, Tsumura et al. teach enhancing pigmentation of regions that appear shaded due to contours of the face, such as the nose, as in section 3.2.  User selections are implied by the window size selection which is a physical extent or boundary for enhancement (see Step 2).  The extracted images are “judged manually for successful separation of the hemoglobin and melanin components.”  Setting the threshold value for the angle associated with shading correction as in the description of Step 3 in the last paragraph of the second column of section 3.2 controls for an extent of enhancing the appearance of pigment component(s) within the image.  Figure 7 on the second page of cited section 3.2 additionally shows variable extent of pigment correction resulting from selectively compensating for the effects of shading due to facial contours and the resultant modified images.  It would have been obvious to those skilled prior to the effective filing date to control for an extent of color correction for the modified images in order to selectively compensate for the effects of shading imparted by facial contours, for example, as taught by Tsumura et al. in the cited passage.

Claims 4, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2011/0206254) in view of Barker et al. (US 2018/0137609).
Regarding claims 4 and 14, while the prior work of Patwardhan includes estimating a pigment absorption distribution including generating associated images of each of hemoglobin and melanin absorption, as in [0062], with chromophore “absorption maps” providing “a visual display of the distribution of hemoglobin and melanin in the subject tissue,” which correspond to red and brown, respectively, it is not specific to combining the map of the pigment absorption distribution with the image.  However, Barker teaches compensating for the absorption due to melanin at the pixel level in skin images, as in the abstract, by multiplying absorption at each wavelength and “effectively subtract[ing] the absorption due to melanin from any image,” as in [0035].2  It would have obvious to those skilled prior to the effective filing date to combine the absorption information with the original image data on a pixel basis by performing absorption subtraction, in order to “allow[] imaging of the tissue portion and particularly the biomolecules of interest within tissue to be imaged, thereby providing information on their distribution,” as in cited [0035].  Compensating for absorption due to melanin is desirable because melanin obstructs clinically relevant characteristics, as taught in [0002] of Barker.
Regarding claims 21 and 22, concentrations of pigment components are determined in Patwardhan, as in [0046] and discussed in the background of the invention in [0003], with concentrations being determined with respect to at least melanin, hemoglobin, and bilirubin pigments which each have associated colors (i.e., wavelengths that they reflect versus those they absorb).  The estimate of pigment absorption distribution further includes estimating a pigment absorption distribution including generating associated images of each of hemoglobin and melanin absorption, as in [0062], with chromophore “absorption maps” providing “a visual display of the distribution of hemoglobin and melanin in the subject tissue.”  This further includes “a set of scaling and quantization threshold values for the [r]ed and [b]rown information,” as in the cited passage and corresponding to “setting a color of the pigment in the pigment absorption distribution image,” as claimed.  This estimates/maps cited necessarily accord which pigment concentrations in the skin target.  
Further regarding claims 21 and 22, the prior disclosure of Patwardhan is not specific to combining the map of the pigment absorption distribution with the image.  However, Barker teaches compensating for the absorption due to melanin at the pixel level in skin images, as in the abstract, by multiplying absorption at each wavelength and “effectively subtract[ing] the absorption due to melanin from any image,” as in [0035].3  It would have obvious to those skilled prior to the effective filing date to combine the absorption information with the original image data on a pixel basis by performing absorption subtraction, in order to “allow[] imaging of the tissue portion and particularly the biomolecules of interest within tissue to be imaged, thereby providing information on their distribution,” as in cited [0035].  Compensating for absorption due to melanin is desirable because melanin obstructs clinically relevant characteristics, as taught in [0002] of Barker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 19 of US 11,278,236. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are broader and are therefore anticipated by the conflicting claims.  The instant independent claims are broader in that they do not require determining the level of pigment (or a “pigmentation component” as recited in the instant claims) in accordance with a brightness of the image, nor do they require the level of detail related to modifying the image in comparison to a brightness threshold; however, those skilled would understand that the processes and/or functions of the instant claims must necessarily be performed with respect to associated pixel values in the context of both claim sets.  While the instant independent claims do not specify that the pigmentation levels are associated with a range associated with a color or shade, instant dependent claims 3 and 13 include such a range in the form of an extent for reducing or enhancing the appearance of the image, which is interpreted as a broader recitation of the range recited in the conflicting claims.
The absorption distribution “in accordance with spectro-colorimetric light absorption properties” which is used in modifying the image in instant claims 4 and 14 and the image acquisitions of instant claims 5 and 15 correspond to at least conflicting claims 6, 9, 16 and 19 and to the “cross-polarized image of skin” of the conflicting independent claim(s).  The absorption of the conflicting claims, while not specifying “spectro-colorimetric” is necessarily spectral absorption and is delineated based on color or pigment properties (i.e., hemoglobin as recited).  The transformations in instant claims 9 and 19 correspond to those set forth in conflicting claims 4 and 14.  The identified subset of each of the transformations and pigments in the conflicting claims are narrower than in instant claims 6, 9, 16 and 19 and therefore anticipate those elements.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	


    
        
            
        
            
    

    
        1 It is noted that dependent claims 5 and 15 recite features which clarify the acquisition step or function and recite or otherwise necessitate specific hardware such that they confer a practical application when considered in combination with their respective parent claims.
        2 This subtraction represents a combination of the melanin absorption image with the image data, as evidenced by applicant’s specification at [0047] (as numbered in applicant’s pre-grant publication, US 2019/0133513), in which “combining the input image data 210 and the pigment absorption distributions” is a “mathematical operation” inclusive of subtraction.  
        3 This subtraction represents a combination of the melanin absorption image with the image data, as evidenced by applicant’s specification at [0047] (as numbered in applicant’s pre-grant publication, US 2019/0133513), in which “combining the input image data 210 and the pigment absorption distributions” is a “mathematical operation” inclusive of subtraction.